NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          JUL 3 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No. 14-50530

                 Plaintiff-Appellee,              D.C. No. 2:06-cm-00039-UA

 v.
                                                  MEMORANDUM*
LAMONT TYSHAWN TARKINGTON,

                 Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                              Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      California state prisoner Lamont Tyshawn Tarkington appeals pro se from

the district court’s denial of his motion for disclosure of cell site and cell tower

records obtained by a federal grand jury under Federal Rule of Criminal Procedure

6(e)(3)(E)(i). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tarkington’s motion was accompanied by copies of the records he seeks.

Although he contended that the records were altered and incomplete, he adduced

no evidence to support his claim. Under these circumstances, the district court did

not abuse its discretion in denying Tarkington’s motion. See Douglas Oil Co. of

California v. Petrol Stops Northwest, 441 U.S. 211, 228 (1979) (district court’s

decision under Rule 6(e) reviewed for abuse of discretion).

      AFFIRMED.




                                         2                                   14-50530